Citation Nr: 0531538	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-13 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

What evaluation is warranted from March 4, 1999, for post-
traumatic stress disorder (PTSD)?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted entitlement to service 
connection for PTSD and assigned a 30 percent rating 
effective from March 4, 1999.  In April 2004, the Board 
remanded the veteran's appeal for further evidentiary 
development.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as this issue was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating the 
Fenderson doctrine applies.

A review of the claim's file shows that the veteran's 
physician, in May 2004, filed a letter with VA that acts as 
an informal claim of entitlement to service connection for 
myasthenia gravis secondary to service connected PTSD.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action. 


FINDING OF FACT

Since March 4, 1999, the preponderance of the evidence is 
against showing that PTSD was productive of more than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.




CONCLUSION OF LAW

Since March 4, 1999, PTSD has not met the criteria for a 
rating in excess of 30 percent.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in the March 
2002 rating decision, the August 2002 statement of the case, 
the April 2004 Board remand, April 2004 VA correspondence, 
and the November 2004 supplemental statement of case fulfills 
the requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the veteran to submit all 
pertinent evidence in his possession.  Finally, the Board 
finds that VA has secured all available pertinent evidence 
and conducted all appropriate development.  In this regard, 
the record shows that multiple VA examinations have been held 
to ascertain the severity of his PTSD.  

In Pelegrini v. Principi, 18 Vet. App. 2 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  It was, however, 
specifically recognized that the Court did not intend to 
invalidate adjudications made prior to the provision of VCAA 
notice.  Id. at 120.  Instead, the veteran was found to have 
the right to be provided the requisite VCAA content-complying 
notice and proper subsequent VA process at some time during 
the appellate process.  Id. at 122-4.  Here, while notice of 
the VCAA was not provided until after the rating decision, 
the veteran was provided more than adequate time to respond 
and provide pertinent evidence.  Therefore, to decide the 
appeal would not be prejudicial error to the claimant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Hence the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim

The veteran and his representative contend that the 
claimant's PTSD is manifested by symptomatology that warrants 
the assignment of a higher evaluation.  It is requested that 
the veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

In a March 2002 rating decision, the RO granted service 
connection for PTSD and rated it under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, as 30 percent disabling, effective from 
March 4, 1999.  

Diagnostic Code 9411 provides a 30 percent rating when there 
is occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

With the above criteria in mind, the Board notes that 
treatment records show the veteran's complaints of 
nightmares, flashbacks, fearful recurrence, nervousness, 
depression, problems sleeping, and/or of becoming easily 
upset/irritable.  See VA treatment records dated from April 
1999 to June 2004.  His diagnoses included PTSD and a bipolar 
disorder.  Id.  The record also shows that the veteran takes 
psychiatric medication.  Id.  They also show that the veteran 
works full-time or almost full-time as a security guard.  Id. 

In addition, psychiatric treatment records dated in September 
2003, January 2004, and May 2004 all noted that the veteran's 
only adverse symptomatology was a depressed mood and an 
anxious affect.  In September 2003 and January 2004, his 
Global Assessment of Functioning (GAF) score was 79 and his 
PTSD was characterized as mild to moderate.  In May 2004, his 
GAF score was 71.  

Additionally, the January 2004 record noted that the veteran 
stays in touch with his three children through phone calls 
and that his son comes over to help him around the house.  
While the May 2004 record noted that the veteran reported a 
history of suicidal ideation, no evidence of suicidal 
ideation was found on examination.

The veteran underwent a VA psychiatric examination in April 
1999.  At that time, he complained of irritability, rage, 
social isolation, anxiety when in crowds, anxiety and tension 
when reminded of Vietnam, poor sleep, and agitation.  As to 
his social history, he had been married for thirty years, has 
an excellent relationship with his wife, and has three 
children including one stepchild.  The relationship with his 
children was described as strained.  As to his industrial 
history, the veteran reported that since being laid-off in 
1982 from a job that he held for twelve years he had been 
unable to keep a job for more then two years.  He was 
employed as a security guard and felt well suited for the 
job.  On examination, adverse symptomatology was limited to 
an anxious mood and a tense affect.  Tests showed marked 
symptom exaggeration which rendered the results 
uninterpretable.  This was judged to represent either a cry 
for help or conscious manipulation.  The diagnoses did not 
include PTSD.  His GAF score was 60. 

When examined by VA in February 2002, the veteran continued 
to complain of problems with being anxious in crowds, being 
anti-social, isolative behavior, poor sleep, intrusive 
thoughts, and having a volatile temper.  He also complained 
of having problems with depression, nightmares, rare 
flashbacks, hypervigilance, poor concentration, and panic 
attacks.  The veteran also reported that he was on medication 
for his PTSD.  Socially the veteran reported that he was 
married with two children, two grandchildren, and that he 
attended church.  However, he has no friends or hobbies and 
is not close with his children.  As to his industrial 
history, the veteran reported that he had worked full-time as 
a security guard for the last few years.  On examination, the 
examiner did not see any adverse symptomatology.  The 
diagnoses included PTSD.  His GAF score was 60. 

Thereafter, the veteran underwent VA examination in May 2004.  
At that time, the veteran continued to complain of problems 
with chronic flashbacks, insomnia, poor memory, feelings of 
helplessness and hopelessness, and poor energy.  As to his 
social history, it was noted that his wife died last year and 
he lived alone.  He had two adult children and several 
grandchildren, and he goes to church.  However, he had no 
friends, he did not engage in any social activities, he did 
not participate in church activities, he did not enjoy going 
out to eat, he rarely saw his brothers, and he had no 
hobbies.  As to his industrial history, the veteran reported 
that he continued to work full time as a security guard.  He 
also reported missing approximately two months of work in the 
past twelve months because of illness.  The veteran also 
reported that he kept up his own home and provided for 
himself.  The veteran continued on psychiatric medication.  
On examination, adverse symptomatology was limited to a 
euthymic mood, poor insight, feelings of paranoia, not liking 
crowds, homicidal thoughts when angry, and having suicidal 
thoughts in the past.  He avoided answering questions in a 
"correct" manner.  His GAF score was 60.

After carefully reviewing the veteran's claim's file, the 
Board finds that the preponderance of the evidence is against 
his claim for a higher evaluation for PTSD.  

In this regard, while VA examiners and VA treatment records 
show the veteran having a problem with an anxious and/or 
depressed mood and a tense and/or anxious affect. and while 
one VA examiner noted a problem with an euthymic mood and 
poor insight, there is no evidence that the appellant's PTSD 
causes flattened affect; circumstantial, circumlocutory, 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; or difficulty 
in establishing and maintaining effective work.  While the 
veteran complained of having problems with uncontrollable 
rage with homicidal ideation, panic attacks, suicidal 
ideation, and a poor memory, nothing in the record documents 
his claim of having any of these problems.  

Moreover, the record shows that the veteran, prior to the 
death of his wife, had been married for over 30 years and 
they had a "excellent" relationship.  Similarly, while the 
veteran reported that his relationship with his children was 
strained, VA treatment records document the fact that he 
stayed in touch with them via the telephone and his son came 
over to his house to help him out on occasion. 

Likewise, a review of the record shows that the veteran has 
been employed full-time or almost full-time for the last 
several years.  While he also reported that he lost two 
months of work in the last twelve months, there is no 
documentary evidence that he lost this time because of his 
service connected PTSD.  

Furthermore, at its worst, the veteran's GAF score was 60; 
suggesting that his PTSD is manifested by only "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or schooling function (e.g., few friends, 
conflicts with peers or co-workers)."  AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL (DSM IV) 427-9 (4th 
ed. 1994).  Finally, the Board also notes that the veteran's 
VA treatment records also show his PTSD being characterized 
as only mild to moderate.  

Under these circumstances, the Board finds that the 
preponderance of the competent evidence of record is against 
a rating in excess of 30 percent for PTSD.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  This is true throughout the 
period of time during which his claim has been pending.  
Fenderson.

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO as well as the claimant's statements to 
his VA physicians.  While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, 
because laypersons are not trained in the field of medicine, 
they are not competent to provide medical opinion evidence as 
to the current severity of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
veteran's statements, as well as those of his representative, 
addressing the severity of the claimant's PTSD are not 
probative evidence as to the issue on appeal.

The Board also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim must be denied.

ORDER

A higher evaluation for PTSD is not warranted at any time 
since March 4, 1999.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


